PARKER, Judge.
The evidence, when viewed in the light most favorable to the State, was amply sufficient to withstand defendant’s motions for nonsuit. There was substantial evidence of every element of the crime charged.
Defendant contends that the court erred in overruling his objections to admission of testimony as to defendant’s actions toward the prosecutrix both prior and subsequent to the occurrence which gave rise to the charge in the present case. In this connection the prosecutrix testified that defendant had shot her on previous occasions and that the shooting in this case was the fifth occasion that he had shot her. There was no error in admitting this evidence. It was relevant to show that defendant shot the prosecutrix intentionally rather than accidentally. 1 Stansbury’s N. C. Evidence, Brandis Revision, § 92.
*169The prosecutrix and her son also testified over defendant’s objections to contacts the defendant had made with them subsequent to the shooting. The testimony concerning what was said or done on these occasions could not reasonably be considered as prejudicial to defendant and its admission resulted in no prejudicial error.
Finally, defendant contends that the court committed error in its charge to the jury when restating the contentions of the State to the jury. However, we have reviewed the charge as a whole and are of the opinion that prejudicial error has not been shown.
Defendant has had a fair trial free from prejudicial error.
No error.
Chief Judge Brock and Judge Moréis concur.